DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	Applicant’s original specification at para. [0027] discloses “According to one embodiment, the number of repeat units and/or the selection of the R-groups can determine the viscosity and/or the molecular weight of the liquid precursor material. The viscosity of the liquid precursor material can be between 1 mPa-s and 150 mPa's inclusive…”
Mochizuki at para. [0278] teaches the liquid precursor material comprises dimethyldimethoxysilane and methyltrimethoxysilane.
Dos Santos Freire et al., US Publication No. 2021/0189096, teaches dimethyldimethoxysilane has a viscosity within the range from 1 to 1,000 mPas at 25 ºC, at para. [0077].
NIH National Library of Medicine PubChem database teaches dimethyldimethoxysilane has a viscosity of 1,000 centristroke at 25 ºC.
Hotta et al., US Publication No. 2018/0332686 A1, teaches methyltrimethoxysilane has a viscosity of 25 mPas at 25 ºC, at para. [0076].
	
REASONS FOR ALLOWANCE
Claims 1, 2, 4-9 and 19 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
18 January 2022